Citation Nr: 1517405	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-01 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes valgus planus deformity and hallux abducto.


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1988 to March 1989.  He had a period of active duty for training (ACDUTRA) from March 10, 1990 to March 23, 1990, and was honorably discharged from the Marine Corps Reserves in April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia, which determined that new and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral foot condition, including pes valgus planus deformity and hallux abducto.  This case was previously remanded in May 2013 and returns to the Board for further appellate review.

In this regard, the Board notes that such claim was initially denied in an October 1991 rating decision.  Additionally, the RO determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for a bilateral foot condition in September 2008 and October 2008.  However, as discussed in the May 2013 Board remand, as additional relevant, service department records were associated with the record in May 2009, such claim was to be considered on a de novo basis.  See 38 C.F.R. 
§ 3.156(c) (2014).  

Also, in the May 2013 remand, the Board found that the December 2009 rating decision also denied service connection for bilateral shin splints and the Veteran entered a notice of disagreement as to such denial in January 2010.  However, as of the issuance of such remand, a statement of the case pertaining to such issue had not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board remanded such matter in May 2013 so as to provide the Veteran with a statement of the case pertaining to such issue.  Thereafter, in August 2014, the RO issued a statement of the case on such matter and advised the Veteran that, to complete his appeal, he must file a formal appeal within 60 days from the date of the issuance of the statement of the case or within the remainder, if any, of the one year period from the date of the letter notifying him of the action that he had appealed.  However, to date, no substantive appeal concerning such claim has been received from the Veteran.  38 C.F.R. § 20.302(b).

In this regard, the Board observes that such issue was included on VA Form 8, Certification of Appeal, completed by the RO.  However, such form does not confer jurisdiction and the RO has not taken any action to indicate to the Veteran that this issue was on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, the issue of entitlement to service connection for bilateral shin splints has not been perfected for appeal and, as such, is not properly before the Board.

This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In this regard, the Board finds that a remand is warranted because the Veteran was scheduled for a VA examination in connection with his claim and it is unclear whether notice of the examination was provided to the Veteran at his correct address. 

In this regard, in a May 2013 remand, the Board found that VA's duty to provide a VA examination had been triggered.  The Board instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disorder.  Thereafter, in a March 2014 letter to the Veteran's address of record in Loganville, Georgia, he was informed that he would be contacted by the local VA medical facility for a VA examination and advised him of penalty for failing to report for such examination without good cause.  

Thereafter, the AOJ requested the VA Medical Center (VAMC) in Atlanta, Georgia, to schedule the examination and, in such request, noted that the address on file with the VAMC, noted to be in Sparta, Georgia, differed from that on file with the RO, noted to be in Loganville, Georgia, and requested that the VAMC verify the address for accuracy before mailing the examination notification letter.  Subsequent documentation from the VAMC indicates that the Veteran failed to report for his scheduled examination and, as such, it was canceled as of April 2011.  However, the notification letter from the VAMC is not of record and it is unclear whether such was sent to the Veteran's proper address in Loganville or sent to his previous address in Sparta.

Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his bilateral foot disorder.  In doing so, the AOJ must send notification of the scheduled examination to the Veteran's correct address in Loganville and, if he fails to report for such examination, include a copy of the notification letter in the file. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disorder.  He must be notified of the examination at his correct address in Loganville, Georgia.  The Veteran's VA record, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner should elicit from the Veteran and record a complete clinical history referable to the claimed bilateral foot disorder.  The examiner should also report all current diagnoses pertaining to the feet.

After reviewing the entire record and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a disability manifested by bilateral foot pain had its clinical onset during the Veteran's active service, or is related to an injury or event in active service or during the Veteran's March 1990 period of ACDUTRA. 

The examiner should also set forth an opinion as to whether the current bilateral foot disorder(s) pre-existed the Veteran's March 1990 period of ACDUTRA and were aggravated by that service beyond natural progression of the disease.

If any current bilateral foot disorder is found to have been aggravated beyond the natural progression of the disease during the period of ACDUTRA in March 1990, was such worsening caused by the period of ACDUTRA?

The examiner should provide a rationale for all conclusions.    

2.  If the Veteran fails to report for his scheduled examination, include a copy of the letter notifying him of such examination in the file.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




